          Case 1:21-cv-00070 ECF No. 1, PageID.1 Filed 01/21/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN



WENDY COCKRUN,

          Plaintiff,

v.                                                              CASE NO: 21-CV
                                                                HONORABLE:

COUNTY OF BERRIEN, CELENA HERBERT, HANNAH NOFS, MIRANDA BAILEY, KEVIN
HOLT, ABIGAIL PIFER, SABRINA LARATTA, KRISTINA HENDERSON, BRITTANY
ZABEL, ANDREA LENEWAY, KRISTINA BURKS, CAROL VAUGHN in their individual and
official capacities,

          Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321-fax
 amy.derouin@cjtrainor.com
    THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT OF THE
           TRANSACTION OR OCCURRENCE ALLEGED IN THE COMPLAINT

                               COMPLAINT AND JURY DEMAND

          NOW COMES Plaintiff, WENDY COCKRUN, by and through her attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for her Complaint against the above-named

Defendants states as follows:

     1.   Plaintiff is currently a resident of the City of Coloma, County of Berrien, State of Michigan.

     2.   Defendant COUNTY OF BERRIEN is a municipal corporation and governmental

          subdivision which is organized and existing under the laws of the State of Michigan.



                                                    1
     Case 1:21-cv-00070 ECF No. 1, PageID.2 Filed 01/21/21 Page 2 of 12




3.   Defendant CELENA HERBERT is and/or was a corrections and/or police officer working

     and/or assigned to the County of Berrien Sheriff’s Department and at all times mentioned

     herein was acting under color of law, in her individual and official capacities, and within

     the course and scope of her employment.

4.   Defendant HANNAH NOFS is and/or was a corrections officer working at the Berrien

     County Jail and at all times mentioned herein was acting under color of law, in her

     individual and official capacities, and within the course and scope of her employment.

5.   Defendant MIRANDA BAILEY is and/or was a corrections officer working at the Berrien

     County Jail and at all times mentioned herein was acting under color of law, in her

     individual and official capacities, and within the course and scope of her employment.

6.   Defendant KEVIN HOLT is and/or was a corrections officer working at the Berrien County

     Jail and at all times mentioned herein was acting under color of law, in his individual and

     official capacities, and within the course and scope of his employment.

7.   Defendant ABIGAIL PIFER is and/or was a corrections officer working at the Berrien

     County Jail and at all times mentioned herein was acting under color of law, in her

     individual and official capacities, and within the course and scope of her employment.

8.   Defendant SABRINA LARATTA is and/or was a corrections officer working at the

     Berrien County Jail and at all times mentioned herein was acting under color of law, in her

     individual and official capacities, and within the course and scope of her employment.

9.   Defendant KRISTINA HENDERSON is and/or was a corrections officer working at the

     Berrien County Jail and at all times mentioned herein was acting under color of law, in her

     individual and official capacities, and within the course and scope of her employment.



                                             2
    Case 1:21-cv-00070 ECF No. 1, PageID.3 Filed 01/21/21 Page 3 of 12




10. Defendant BRITTANY ZABEL is and/or was a corrections officer working at the Berrien

    County Jail and at all times mentioned herein was acting under color of law, in her

    individual and official capacities, and within the course and scope of her employment.

11. Defendant ANDREA LENEWAY is and/or was a corrections officer working at the

    Berrien County Jail and at all times mentioned herein was acting under color of law, in her

    individual and official capacities, and within the course and scope of her employment.

12. Defendant KRISTINA BURKS is and/or was a corrections officer working at the Berrien

    County Jail and at all times mentioned herein was acting under color of law, in her

    individual and official capacities, and within the course and scope of her employment.

13. Defendant CAROL VAUGHN is and/or was a corrections officer working at the Berrien

    County Jail and at all times mentioned herein was acting under color of law, in her

    individual and official capacities, and within the course and scope of her employment.

14. All events giving rise to this lawsuit occurred in the City of St. Joseph, County of Berrien,

    State of Michigan.

15. This lawsuit arises out of Defendants’ violation of Plaintiff’s federal constitutional rights

    as secured by the Eighth Amendment, First Amendment, and/or the Fourteenth

    Amendment to the United States Constitution and consequently, Plaintiff has a viable claim

    for damages under 42 U.S.C. §1983.

16. Jurisdiction is vested in this Court pursuant to 28 U.S.C. §1331 [federal question] and 28

    U.S.C. § 1343 [civil rights].

17. That the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), not

    including interest, costs, and attorney fees.



                                              3
    Case 1:21-cv-00070 ECF No. 1, PageID.4 Filed 01/21/21 Page 4 of 12




                                               FACTS

18. Plaintiff realleges and incorporates by reference each and every paragraph of this

    Complaint as though fully set forth herein.

19. That on March 12, 2019, Plaintiff was booked into Berrien County Jail.

20. That Plaintiff was housed with Inmate Hebony Brooks, who reportedly had a history of

    sexually assaulting other inmates housed at Berrien County Jail.

21. That on or about April 2019, Plaintiff was assaulted by Inmate Brooks.

22. That Plaintiff subsequently informed Defendants HERBERT, NOFS, BAILEY, HOLT,

    PIFER, LARATTA, HENDERSON, ZABEL, LENEWAY, BURKS, and VAUGHN of the

    assault and requested protection from Inmate Brooks.

23. That Plaintiff was assaulted an additional four times during the month of April 2019 in

    which these instances of assault included, but are not limited to, groping and threatening

    Plaintiff; forcing Plaintiff onto the toilet and kissing her; trying to take Plaintiff’s lithium

    away from her; and hitting Plaintiff.

24. That Plaintiff continued to report these instances of assault and requested protection from

    Inmate Brooks as the situation continued to escalate, but Defendants failed to take any

    action whatsoever and continued to create a situation in which Plaintiff would have contact

    with Inmate Brooks.

25. That in May 2019, Plaintiff was raped by Inmate Brooks.

26. That Plaintiff reported the rape and again requested protection from Inmate Brooks.

27. That in response to her complaints and her requests for protection, Plaintiff was placed on

    administrative lockdown twice. Notably, Inmate Brooks was never placed on



                                               4
    Case 1:21-cv-00070 ECF No. 1, PageID.5 Filed 01/21/21 Page 5 of 12




    administrative lockdown.

28. That on July 6, 2019, Plaintiff wrote to Defendant HERBERT requesting to be taken off of

    administrative lockdown because Plaintiff did not do anything wrong to merit punishment.

29. That Defendant HERBERT responded that Plaintiff was placed on administrative

    lockdown because she had said that Defendants were not “doing anything to protect [her]

    and all [her] complaints so [she] was contacting [her] attorney.” Defendant HERBERT

    further wrote that Plaintiff “basically asked for this.”

30. That while Plaintiff was punished and placed on administrative lockdown because of her

    complaints, Inmate Brooks was ultimately released on parole two weeks early.

31. That as a direct and proximate cause of Defendants’ unlawful actions against Plaintiff as

    described herein, Plaintiff has suffered injuries and damages.

                               COUNT I
                            42 U.S.C. §1983
             EIGHTH AMENDMENT – CONDITIONS OF CONFINEMENT

32. Plaintiff realleges and incorporates by reference each and every paragraph of this

    Complaint as though fully set forth herein.

33. The Eighth Amendment imposes the following duties on Defendants:

        a. to provide humane conditions of confinement;

        b. to take reasonable measures to guarantee inmates’ safety; and

        c. to protect inmates from harm.

34. Defendants HERBERT, NOFS, BAILEY, HOLT, PIFER, LARATTA, HENDERSON,

    ZABEL, LENEWAY, BURKS, and VAUGHN displayed a conscious disregard of the

    dangers that were apparent to Plaintiff and displayed a deliberate indifference to Plaintiff’s



                                               5
       Case 1:21-cv-00070 ECF No. 1, PageID.6 Filed 01/21/21 Page 6 of 12




       safety and health when they knowingly and deliberately exposed her to a danger, that being

       Inmate Brooks.

  35. The risk of harm was objectively sufficiently serious as Plaintiff was incarcerated under

       conditions posing a substantial risk of serious harm.

  36. Defendants acted with deliberate indifference and/or recklessly disregarded the risk.

  37. That Defendants knew or should have known of the risk of harm to Plaintiff, as it was

       obvious and Plaintiff repeatedly complained of the danger posed by Inmate Brooks.

  38. That because of Defendants’ failure to protect Plaintiff from Inmate Brooks, Plaintiff was

       assaulted five times by Inmate Brooks, and when Defendants still failed to take action,

       Plaintiff was raped by Inmate Brooks.

  39. As a result of Defendants’ violation/deprivation of Plaintiff’s constitutional rights, Plaintiff

       has a viable claim for compensatory and punitive damages pursuant to 42 U.S.C. § 1983

       together with costs, interest and attorney fees pursuant to 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an award in

her favor and against Defendants in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00) exclusive of interest, costs, and attorney fees.

                                      COUNT II
                                    42 U.S.C. §1983
                           FIRST AMENDMENT – RETALIATION

  40. Plaintiff realleges and incorporates by reference each and every paragraph of this

       Complaint as though fully set forth herein.

  41. Defendants were at all times acting under color of law when they unlawfully retaliated

       against her in violation of her First Amendment rights.



                                                 6
    Case 1:21-cv-00070 ECF No. 1, PageID.7 Filed 01/21/21 Page 7 of 12




42. That Plaintiff voiced her complaints as to the threat of sexual assault by Inmate Brooks to

    Defendants HERBERT, NOFS, BAILEY, HOLT, PIFER, LARATTA, HENDERSON,

    ZABEL, LENEWAY, BURKS, and VAUGHN, and when Defendants failed to take action,

    Plaintiff told Defendants that she would contact her attorney based upon Defendants’

    failure to protect her.

43. That Plaintiff’s complaints, speech, and were protected by the First Amendment to the

    United States Constitution.

44. That Defendants placed Plaintiff in administrative lockdown and advised that they were

    doing so because Plaintiff said that she was going to talk to her attorney for Defendants’

    failure to protect her from Inmate Brooks.

45. That Defendants’ conduct was designed to silence Plaintiff and prevent her from making

    complaints or take legal action against them which would likely prevent an ordinary person

    from continuing to engage in the exercise of speech.

46. As a result of the conduct complained of herein, Plaintiff suffered deprivation of clearly

    established rights protected and secured by the Eighth, First and Fourteenth Amendments

    to the United States Constitution and by other laws, including her right to free speech, and

    her right to be free from retaliation for exercising her right to free speech.

47. That as a direct and proximate cause of Defendants’ actions, Plaintiff has suffered and will

    continue to suffer damages.

48. As a result of Defendants’ violation/deprivation of Plaintiff’s constitutional rights, Plaintiff

    has a viable claim for compensatory and punitive damages to 42 U.S.C. §1983 together

    with costs, interest, and attorney fees pursuant to 42 U.S.C. §1988.



                                               7
       Case 1:21-cv-00070 ECF No. 1, PageID.8 Filed 01/21/21 Page 8 of 12




       WHEREFORE, Plaintiff requests that this Honorable Court enter an award in her favor

and against Defendants in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00)

exclusive of costs, interest, and attorney fees.

                                 COUNT III
                               42 U.S.C § 1983
              FOURTEENTH AMENDMENT – STATE CREATION OF DANGER

  49. Plaintiff realleges and incorporates by reference each and every paragraph of this

       Complaint as though fully set forth herein.

  50. Plaintiff has a due process interest in personal security and bodily integrity in which she

       has the right not to be exposed to dangers which infringe upon these interests while in

       custody, and such right is secured by the Due Process Clause of the Fourteenth Amendment

       of the United States Constitution.

  51. Notwithstanding, Defendants HERBERT, NOFS, BAILEY, HOLT, PIFER, LARATTA,

       HENDERSON, ZABEL, LENEWAY, BURKS, and VAUGHN made a conscious decision

       to expose Plaintiff to a known and substantial risk of injury, namely, Inmate Brooks.

  52. That by virtue of Plaintiff being in custody and/or control of the Defendants, Defendants

       had a duty to protect Plaintiff from violations of her right to personal security and bodily

       integrity.

  53. That Defendants also caused an increased risk of harm to Plaintiff by intentionally exposing

       her to Inmate Brooks and there was special danger to the Plaintiff which was created by

       Defendants.

  54. At all pertinent times, the individual Defendants were acting in both their individual and

       official capacities and under color of law and therefore owed Plaintiff the duty to avoid a



                                                   8
       Case 1:21-cv-00070 ECF No. 1, PageID.9 Filed 01/21/21 Page 9 of 12




       violation of her constitutionally guaranteed civil rights.

  55. That as a direct and proximate result of Defendants’ unlawful actions against Plaintiff as

       described above, Plaintiff has suffered injuries and damages.

  56. As a result of Defendants’ violation/deprivation of Plaintiff’s constitutional rights, Plaintiff

       has a viable claim for compensatory and punitive damages pursuant to 42 U.S.C. § 1983

       together with costs, interest and attorney fees pursuant 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an award in

her favor and against Defendants in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00) exclusive of interest, costs, and attorney fees.

                                 COUNT IV
               COUNTY OF BERRIEN CONSTITUTIONAL VIOLATIONS

  57. Plaintiff realleges and incorporates by reference each and every paragraph of this

       Complaint as though fully set forth herein.

  58. Defendant COUNTY OF BERRIEN acted recklessly and/or with deliberate indifference

       when it practiced and/or permitted customs and/or policies and/or practices that resulted in

       constitutional violations to Plaintiff.

  59. That these customs and/or policies and/or practices included, but were not limited to, the

       following:

           a. Failing to adequately train and/or supervise its corrections officers so as to prevent

               violations of citizen’s constitutional rights;

           b. Failing to supervise, review, and/or discipline corrections officers whom Defendant

               COUNTY OF BERRIEN knew or should have known were violating or were prone




                                                  9
      Case 1:21-cv-00070 ECF No. 1, PageID.10 Filed 01/21/21 Page 10 of 12




               to violate citizens’ constitutional rights, thereby permitting and/or encouraging its

               police officers to engage in such conduct; and

           c. Failing to adequately train and/or supervise its corrections officers in the proper

               policies and procedures for responding to inmate complaints of sexual assault.


  60. Defendant’s conduct demonstrated a substantial lack of concern for whether an injury

       resulted.

  61. Defendant’s acts and/or indifference and/or omissions were the direct and proximate cause

       of Plaintiff’s injuries.

  62. The facts as set forth in the preceding paragraphs constitute a violation of Plaintiff’s Fourth,

       First, and/or Fourteenth Amendment rights pursuant to 42 U.S.C. § 1983, and Plaintiff has

       a viable claim for compensatory and punitive damages plus interest, costs, and attorney

       fees as set forth in 42 U.S.C. §1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an award in

her favor and against Defendants in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00) exclusive of interest, costs, and attorney fees

                                      Respectfully Submitted,
                                      CHRISTOPHER TRAINOR & ASSOCIATES

                                      s/ Christopher J. Trainor
                                      CHRISTOPHER J. TRAINOR (P42449)
                                      AMY J. DEROUIN (P70514)
                                      Attorneys for Plaintiff
                                      9750 Highland Road
                                      White Lake, MI 48386
                                      (248) 886-8650
                                      shanna.suver@cjtrainor.com
Dated: January 21, 2021
CJT/llw


                                                10
     Case 1:21-cv-00070 ECF No. 1, PageID.11 Filed 01/21/21 Page 11 of 12




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN



WENDY COCKRUN,

      Plaintiff,

v.                                             CASE NO:
                                               HONORABLE:

COUNTY OF BERRIEN, CELENA HERBERT, HANNAH NOFS, MIRANDA BAILEY, KEVIN
HOLT, ABIGAIL PIFER, SABRINA LARATTA, KRISTINA HENDERSON, BRITTANY
ZABEL, ANDREA LENEWAY, KRISTINA BURKS, CAROL VAUGHN in their individual and
official capacities,

      Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321-fax
 amy.derouin@cjtrainor.com
    THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT OF THE
           TRANSACTION OR OCCURRENCE ALLEGED IN THE COMPLAINT


                        DEMAND FOR TRIAL BY JURY




                                      1
     Case 1:21-cv-00070 ECF No. 1, PageID.12 Filed 01/21/21 Page 12 of 12




       NOW COMES Plaintiff, WENDY COCKRUN, by and through her attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and herby makes a demand for trial by jury in the

above-entitled cause.

                               Respectfully Submitted,
                               CHRISTOPHER TRAINOR & ASSOCIATES

                               s/ Christopher J. Trainor
                               CHRISTOPHER J. TRAINOR (P42449)
                               AMY J. DEROUIN (P70514)
                               Attorneys for Plaintiff
                               9750 Highland Road
                               White Lake, MI 48386
                               (248) 886-8650
                               shanna.suver@cjtrainor.com
Dated: January 21, 2021
CJT/llw




                                        2
